JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-15-00283-CV

      MARY OLIVE CALKINS, BY AND THROUGH AGENT-IN-FACT,
              RICHARD STEPHEN CALKINS, Appellant
                                           V.
     SUSAN GARDNER AND CRAIN, CATON & JAMES, P.C., Appellees
  Appeal from the 61st District Court of Harris County (Trial Court Cause No. 2008-
                                       75812-B)

       After due consideration, the Court grants the motion to dismiss the appeal filed by
the appellant. Accordingly, the Court dismisses the appeal.

      The Court orders that this decision be certified below for observance.

Judgment rendered June 23, 2015

Per curiam opinion delivered by panel consisting of Justices Jennings, Bland and Brown.